J-S03011-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA,                IN THE SUPERIOR COURT
                                                           OF
                                                      PENNSYLVANIA
                             Appellee

                        v.

    MARK G. OWEN,

                             Appellant              No. 1699 EDA 2018


        Appeal from the Judgment of Sentence Entered January 19, 2018
             In the Court of Common Pleas of Philadelphia County
             Criminal Division at No(s): CP-51-CR-0000002-2016

BEFORE: BENDER, P.J.E., OLSON, J., and MUSMANNO, J.

MEMORANDUM BY BENDER, P.J.E.:                        FILED APRIL 03, 2019

        Appellant, Mark G. Owen, appeals from the judgment of sentence1 of an

aggregate term of 3½ to 10 years’ imprisonment, imposed after he was

convicted of one count each of involuntary deviate sexual intercourse with a

person less than 13 years of age,2 aggravated indecent assault,3 statutory




____________________________________________


1Appellant purports to appeal from the June 12, 2018 order denying his post-
sentence motion; however, a direct appeal by a defendant in a criminal
proceeding lies from the judgment of sentence. See Commonwealth v.
Pratt, 930 A.2d 561, 562 n.1 (Pa. Super. 2007), appeal denied, 946 A.2d 686
(Pa. 2008). We have adjusted the caption accordingly.

2   18 Pa.C.S. § 3123(a)(6).

3   18 Pa.C.S. § 3125(1).
J-S03011-19



sexual assault,4 sexual assault,5 corruption of minors,6 and indecent assault

of a person less than 13 years of age.7 Appellant challenges the sufficiency of

the evidence to sustain his convictions. We affirm.

        The facts which led to Appellant’s convictions are set forth by the trial

court in the following portion of its Pa.R.A.P. 1925(a) opinion:

           Beginning when the victim, S.G.,7 was eight years old,
        [Appellant] repeatedly sexually abused her. At the time of the
        abuse, S.G. lived with her mother and brother at [Appellant’s]
        three-bedroom house in Philadelphia.        S.G. resided at
        [Appellant’s] house for approximately one year. Shortly after
        moving in with [Appellant], S.G.’s mother began a relationship
        with him. They had two children together.
           7Pursuant to 42 Pa.C.S. § 5988, the minor victim’s name
           may not be disclosed.

           [Appellant] molested S.G. on multiple occasions. The assaults
        occurred in the kitchen when S.G. was thirsty and wanted a drink.
        [Appellant] would lead S.G. to the kitchen, tell S.G. to close her
        eyes, pour juice into a cup, place his penis inside the cup, and
        then put his penis inside S.G.’s mouth. Afterwards, [Appellant]
        threatened S.G. to keep her from discussing the incidents by
        saying, “If you tell anyone, I would do to you what I do to your
        mother.” Having witnessed [Appellant] physically abuse her
        mother, S.G. interpreted these words as a threat to do the same
        to her. On several occasions when S.G. was nine years old,
        [Appellant] entered her bedroom in the middle of the night and


____________________________________________


4   18 Pa.C.S. § 3122.1.

5   18 Pa.C.S. § 3124.1.

6   18 Pa.C.S. § 6301(a)(1).

7   18 Pa.C.S. § 3126(a)(7).



                                           -2-
J-S03011-19


       got into bed with her. He then touched her breasts and vagina
       with his hands.[8]

          When S.G. was eight years old, she told her friend Mariah about
       the abuse. When she was twenty or twenty-one years old, S.G.
       told her aunt. In 2014, at twenty-four years old, S.G. disclosed
       the abuse to Emi DiCriscio from DHS. Several months later, S.G.
       provided a statement to the police.

          This [c]ourt found [Appellant] guilty of the above charges and
       deferred sentencing until January 19, 2018[,] for completion of a
       presentence investigation, mental health evaluation, and Sexual
       Offenders Assessment Board (“SOAB”) evaluation. On that date,
       [Appellant] was sentenced to an aggregate term of three and one-
       half to ten years of incarceration, followed by five years of sex
       offender probation to be supervised by the state. Unbeknownst
       to defense counsel, [Appellant] filed a pro se motion for
       reconsideration of sentence on January 26, 2018. Counsel for
       [Appellant] filed a notice of appeal on January 30, 2018. On March
       6, 2018, defense counsel filed with the Superior Court a motion to
       remand the case to this [c]ourt to rule on [Appellant’s] pro se
       motion for reconsideration of sentence. On March 23, 2018, the
       Superior Court ordered the Commonwealth to file within fourteen
       days a response to [Appellant’s] motion to remand to the trial
       court. On April 24, 2018, the Commonwealth filed a response
       indicating it did not oppose [Appellant’s] motion. On May 18,
       2018, the Superior Court relinquished jurisdiction and remanded
       the case for disposition of the motion to reconsider. On June 12,
       2018, the [c]ourt denied the motion.

Trial Court Opinion (“TCO”), 10/11/18, at 1-3 (unnecessary capitalization and

citations to record omitted).

       On June 13, 2018, Appellant filed a timely notice of appeal. The trial

court subsequently issued an order directing Appellant to file a Rule 1925(b)

concise statement of errors complained of on appeal by July 10, 2018. On

July 24, 2018, Appellant filed a Rule 1925(b) statement, along with a motion

____________________________________________


8 S.G. further testified that Appellant digitally penetrated her vagina. N.T.
Trial, 5/1/17, at 27.

                                           -3-
J-S03011-19



to extend the deadline to submit the statement. The trial court did not rule

on the motion; however, the court appears to have accepted Appellant’s

untimely Rule 1925(b) statement, as it addressed the issues raised therein at

length in its October 11, 2018 Rule 1925(a) opinion. Thus, we overlook the

untimeliness of Appellant’s concise statement and address the merits of the

issues contained therein. See Commonwealth v. Thompson, 39 A.3d 335,

340 (Pa. Super. 2012) (stating “[w]hen counsel has filed an untimely Rule

1925(b) statement and the trial court has addressed those issues we need not

remand and may address the merits of the issues presented”).          Appellant

now presents the following sole issue for our review: “Was there insufficient

evidence to convict Appellant … ?” Appellant’s Brief at 3.

      Initially, we are compelled to note that Appellant failed to properly

preserve his sufficiency claim, due to a lack of specificity in his Rule 1925(b)

statement. In order to preserve a challenge to the sufficiency of the evidence

on appeal, Appellant’s Rule 1925(b) statement must state with specificity “the

element   or   elements    upon   which    the   evidence    was   insufficient.”

Commonwealth v. Gibbs, 981 A.2d 274, 281 (Pa. Super. 2009).               “Such

specificity is of particular importance in cases where, as here, the appellant

was convicted of multiple crimes each of which contains numerous elements

that the Commonwealth must prove beyond a reasonable doubt.” Id.

      Instantly, Appellant’s Rule 1925(b) statement baldly states: “There was

insufficient evidence to convict [Appellant].” Pa.R.A.P. 1925(b) Statement,

7/24/18, at 2. Appellant further avers in his concise statement that there was

                                     -4-
J-S03011-19



“no physical evidence[,]” that “[t]he incident itself was bizarre[,]” and

questions the truthfulness of S.G.’s testimony based on the fact that no

corroborating witnesses testified at trial. Id. Appellant fails to state with any

specificity whatsoever which element(s) relating to which crime(s) he believes

the Commonwealth failed to establish. Thus, we are compelled to conclude

that Appellant’s sufficiency claim is waived.

      Nevertheless, even if Appellant had properly preserved his claim, we

would deem it to be meritless.

             In reviewing a sufficiency of the evidence claim, we must
      determine whether the evidence admitted at trial, as well as all
      reasonable inferences drawn therefrom, when viewed in the light
      most favorable to the verdict winner, are sufficient to support all
      elements of the offense. Additionally, we may not reweigh the
      evidence or substitute our own judgment for that of the fact
      finder. The evidence may be entirely circumstantial as long as it
      links the accused to the crime beyond a reasonable doubt.

Commonwealth v. Koch, 39 A.3d 996, 1001 (Pa. Super. 2011) (citations

omitted).

      Appellant challenges the sufficiency of his convictions for involuntary

deviate sexual intercourse, aggravated indecent assault, statutory sexual

assault, sexual assault, indecent assault of a person less than 13 years of age,

and corruption of minors. Thus, we first review the elements of each of these

crimes.




                                      -5-
J-S03011-19



       A person is guilty of involuntary deviate sexual intercourse if “the person

engages in deviate sexual intercourse[9] with a complainant … who is less than

13 years of age.” 18 Pa.C.S. § 3123(a)(6). “Aggravated indecent assault” is

defined, in pertinent part, as:

       Except as provided in sections 3121 (relating to rape), 3122.1
       (relating to statutory sexual assault), 3123 (relating to
       involuntary deviate sexual intercourse) and 3124.1 (relating to
       sexual assault), a person who engages in penetration, however
       slight, of the genitals or anus of a complainant with a part of the
       person’s body for any purpose other than good faith medical,
       hygienic or law enforcement procedures commits aggravated
       indecent assault if … [t]he person does so without the
       complainant’s consent….

18 Pa.C.S. § 3125(a)(1).

       The Crimes Code defines “statutory sexual assault” as follows:

       Except as provided in section 3121 (relating to rape), a person
       commits a felony of the second degree when that person engages
       in sexual intercourse[10] with a complainant under the age of 16
       years and that person is four or more years older than the
       complainant and the complainant and the person are not married
       to each other.

18 Pa.C.S. § 3122.1. “Sexual assault” is defined as: “Except as provided in

section 3121 (relating to rape) or 3123 (relating to involuntary deviate sexual

intercourse), a person commits a felony of the second degree when that

____________________________________________


9“Deviate sexual intercourse” is defined as “sexual intercourse per os or per
anus between human beings….” 18 Pa.C.S. § 3101.

10  In addition to its ordinary meaning, “sexual intercourse” includes
“intercourse per os or per anus, with some penetration however slight;
emission is not required.” 18 Pa.C.S. § 3101.



                                           -6-
J-S03011-19



person engages in sexual intercourse without the complainant’s consent.” 18

Pa.C.S. § 3124.1.

       Additionally, a person is guilty of indecent assault:

       [I]f the person has indecent contact[11] with the complainant,
       causes the complainant to have indecent contact with the person
       or intentionally causes the complainant to come into contact with
       seminal fluid, urine or feces for the purpose of arousing sexual
       desire in the person or the complainant and … the complainant is
       less than 13 years of age….

18 Pa.C.S. § 3126(a)(7).

       “Corruption of minors” is defined as:

       [W]hoever, being of the age of 18 years and upwards, by any act
       corrupts or tends to corrupt the morals of any minor less than 18
       years of age, or who aids, abets, entices or encourages any such
       minor in the commission of any crime, or who knowingly assists
       or encourages such minor in violating his or her parole or any
       order of court, commits a misdemeanor of the first degree.

18 Pa.C.S. § 6301(a)(1). This Court has held that acts that tend to corrupt

the morals of a minor are those that “would offend the common sense of the

community and the sense of decency, propriety and morality which most

people entertain.” Commonwealth v. Decker, 698 A.2d 99, 101 (Pa. Super.

1997).12


____________________________________________


11  “Indecent contact” is defined as “any touching of the sexual or other
intimate parts of the person for the purpose of arousing or gratifying sexual
desire, in any person.” 18 Pa.C.S. § 3101.
12In Decker, the Court found sexual intercourse between a thirty-seven year
old man and a fifteen-year old girl who never voiced her consent to be such
an act constituting corruption of a minor.


                                           -7-
J-S03011-19



      In the instant case, S.G. testified that on multiple occasions when she

was only 8 years old and asked for a drink because she was thirsty, Appellant

told her to close her eyes, poured juice into a cup, placed his penis inside the

cup, and then put his penis inside her mouth. N.T. Trial at 16-22. S.G. also

testified that when she was 9 years old, Appellant got into bed with her in the

middle of the night, touched her breasts and vagina with his hands, and

digitally penetrated her vagina.    Id. at 25-27.   The record indicates that

Appellant was approximately 35 years old at the time of the foregoing

incidents which led to his convictions – the age difference being even greater

than in Decker. At no point were S.G. and Appellant married. Moreover, a

child under the age of 13 is legally unable to consent to sexual acts. See

Commonwealth v. Velez, 51 A.3d 260, 265 (Pa. Super. 2012). Based on

the foregoing, we conclude that the trial court reasonably determined that the

Commonwealth proved each element of the offenses for which Appellant was

convicted beyond a reasonable doubt.

      To the extent that Appellant questions the truthfulness of S.G.’s

testimony and argues that the evidence is insufficient without the testimony

of any corroborating witnesses, we note that:

      [T]he uncorroborated testimony of a sexual assault victim, if
      believed by the trier of fact, is sufficient to convict a defendant,
      despite contrary evidence from defense witnesses.             If the
      factfinder reasonably could have determined from the evidence
      adduced that all of the necessary elements of the crime were
      established, then that evidence will be deemed sufficient to
      support the verdict.



                                     -8-
J-S03011-19



Commonwealth v. Charlton, 902 A.2d 554, 562 (Pa. Super. 2006) (internal

citations and quotation marks omitted). Moreover, the trial court opined that

it:
      [B]elieved [S.G.’s] account. S.G. explained why she did not tell
      her mother. S.G. testified that she had a friend going through the
      same experience and that “her mother chose the man before the
      child.” S.G. similarly did not think she would be believed.
      Furthermore, [Appellant] threatened S.G. by saying that he would
      do to S.G. what he does to her mother. S.G. interpreted this as a
      threat to inflict the same abuse she had witnessed [Appellant]
      carry out on her mother. S.G. also provided sufficient details
      about notifying her best friend, Mariah, her father, and her aunt.

TCO at 4-5 (internal citations to record omitted; emphasis added). “[I]t is

axiomatic that [we] must defer to the credibility determinations of the trial

court as fact finder, as the trial judge observes the witnesses’ demeanor first-

hand.”   Commonwealth v. O’Bryon, 820 A.2d 1287, 1290 (Pa. Super.

2003).

      Finally, Appellant argues that the evidence was insufficient to convict

him because “[t]here was no physical evidence.” Appellant’s Brief at 15. As

the trial court noted, Appellant “does not specify the type of physical evidence

that he contends must have been recovered to sustain his convictions, and

none of the offenses require the recovery of ‘physical evidence.’” TCO at 3

(citing 18 Pa.C.S. §§ 3123, 3125, 3122.1, 3124.1, 6301, 3126).

      Based on the foregoing, we uphold Appellant’s convictions.

      Judgment of sentence affirmed.




                                     -9-
J-S03011-19




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/3/19




                          - 10 -